        Case NYN/1:19-cv-00273 Document 1 Filed 03/13/19 Page 1 of 3




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −84)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,328 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
       Case NYN/1:19-cv-00273 Document 1 Filed 03/13/19 Page 2 of 3




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                   SCHEDULE CTO−84 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA SOUTHERN

  CAS         3      19−00420      The City of San Diego et al v. Purdue Pharma L.P. et al

MAINE

                                   KENNEBEC COUNTY v. PURDUE PHARMA LP et
  ME          1      19−00096      al
                                   CITY OF BIDDEFORD v. PURDUE PHARMA LP et
  ME          2      19−00092      al
                                   CUMBERLAND COUNTY v. PURDUE PHARMA LP
  ME          2      19−00093      et al

MASSACHUSETTS

                                   Blue Cross and Blue Shield of Louisiana et al v. Insys
  MA          1      18−12538      Therapeutics, Inc. et al
                                   City of Beverly v. Amerisourcebergen Drug Corporation
  MA          1      19−10398      et al

MISSISSIPPI NORTHERN

                                   Chickasaw County, Mississippi v. Amerisourcebergen
  MSN         1      19−00044      Drug Corporation et al
                                   Lee County, Mississippi v. Amerisourcebergen Drug
  MSN         1      19−00045      Corporation et al
                                   City of Starkville, Mississippi v. Amerisourcebergen
  MSN         1      19−00046      Drug Corporation et al
                                   City of Shannon, Mississippi v. Amerisourcebergen
  MSN         1      19−00047      Drug Corporation et al
                                   City of Verona, Mississippi v. Amerisourcebergen Drug
  MSN         1      19−00048      Corporation et al
                                   City of Nettleton, Mississippi v. Amerisourcebergen
  MSN         1      19−00050      Drug Corporation et al
                                   Yalobusha County, Mississippi v. Amerisourcebergen
  MSN         3      19−00042      Drug Corporation et al
                                   Tate County, Mississippi v. Amerisourcebergen Drug
  MSN         3      19−00044      Corporation et al
     Case NYN/1:19-cv-00273 Document 1 Filed 03/13/19 Page 3 of 3

                                 Panola County, Mississippi v. Amerisourcebergen Drug
  MSN       3      19−00045      Corporation et al
                                 Carroll County, Mississippi v. Amerisourcebergen Drug
  MSN       4      19−00034      Corporation et al

MISSISSIPPI SOUTHERN

                                 George County, Mississippi v. Amerisourcebergen Drug
  MSS       1      19−00120      Corporation et al

NEW YORK NORTHERN

                                 The County of Albany, New York v. Cardinal Health,
  NYN       1      19−00273      Inc. et al
